Citation Nr: 1032082	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent before 
January 16, 2007 and in excess of 60 percent as of January 16, 
2007 for service-connected chronic fatigue syndrome (CFS).

2.  Entitlement to an initial compensable evaluation for a 
service-connected corn of the left little toe with a hammer toe 
deformity.

3.  Entitlement to an initial compensable evaluation for service-
connected restrictive lung disease (claimed as shortness of 
breath).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for lower backache.

6.  Entitlement to service connection for helicobacter pylori 
(claimed as ulcers).

7.  Entitlement to service connection for short-term memory loss.

8.  Entitlement to service connection for hives.  

9.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 1984 
and from February 1985 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2005 rating decision by which the RO granted service 
connection for CFS, a left little toe corn with a hammer toe 
deformity, and for restrictive lung disease and denied service 
connection for migraine headaches, lower backache, helicobacter 
pylori, short term memory loss, and hives.  Regarding the 
disabilities for which service connection was granted, the 
Veteran is contesting the initial disability ratings assigned.  
Because the Veteran has appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
She is also appealing the denial of service connection for 
migraine headaches, lower backache, helicobacter pylori, short 
term memory loss, and hives.

The Board observes that by September 2007 rating decision, the RO 
increased the Veteran's CFS rating to 60 percent.  Although each 
increase represents a grant of benefits, the United States Court 
of Appeals for Veterans Claims (Court) has held that a decision 
awarding a higher rating, but less that the maximum available 
benefit does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

The Board observes that the RO has not yet dealt with the matter 
of TDIU.  As it appears to have been raised by the record, 
consistent with the Court's decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Board is has added it to the listed issues 
above.  In Rice, the Court held that if the claimant or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether TDIU as a result of that disability is 
warranted.

The issues of entitlement to an initial compensable evaluation 
for a service-connected corn of the left little toe with a hammer 
toe deformity, entitlement to an initial compensable evaluation 
for service-connected restrictive lung disease (claimed as 
shortness of breath), entitlement to service connection for 
migraine headaches, entitlement to service connection for lower 
backache, and entitlement to service connection for helicobacter 
pylori (claimed as ulcers) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will be 
advised if any further action is required on her part.


FINDINGS OF FACT

1.  Before January 16, 2007, the Veteran's CFS was manifested by 
no more than relatively mild symptomatology that waxed and waned 
or caused incapacitation lasting less than two weeks annually; as 
of January 16, 2007, the Veteran's CFS has been manifested by 
constant debilitating symptomatology that restricts routine daily 
activities almost completely and mildly inhibits self care.  

2.  The Veteran is not shown to be suffering from short-term 
memory loss.

3.  The Veteran is not shown to be suffering from hives.

4.  The claim of entitlement to TDIU may not be considered when a 
100 percent rating is in effect.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent before January 16, 2007 for the Veteran's 
service-connected CFS have not been met; the criteria for a 100 
percent evaluation for the Veteran's service-connected CFS have 
been effective January 16, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2009).

2.  Short-term memory loss was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Hives were not incurred in or as a result of active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

4.  The claim of entitlement to a TDIU rating is dismissed as 
moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) 
(2009); VAOPGCPREC 6-99 (1999); Herlehy v. Principi, 15 Vet. App. 
33 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for CFS 

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Fenderson, supra.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

The Veteran's service-connected CFS has been rated 10 percent 
disabling before January 16, 2007 and 60 percent disabling as of 
January 16, 2007 under Diagnostic Code 6354.  38 C.F.R. § 4.88b.

The provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6354 provide 
ratings for Chronic Fatigue Syndrome.  This diagnostic code 
states that CFS includes debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms.

A 10 percent rating is assigned for signs and symptoms of CFS 
that wax and wane but result in periods of incapacitation of at 
least one but less than two weeks total duration per year or the 
symptoms are controlled by continuous medication.

A 20 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or signs and 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.

A 40 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or the signs and 
symptoms wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per year.

A 60 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily activities to 
less than 50 percent of the pre-illness level, or signs and 
symptoms that wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.

A 100 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and so severe as to restrict routine 
daily activities almost completely and which may occasionally 
preclude self-care.  A Note to Diagnostic Code 6354 provides 
that, for the purpose of rating CFS, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, Code 6354.

On January 2005 VA medical examination wherein CFS was diagnosed, 
the Veteran described symptoms of decreased appetite, fatigue, 
and trouble concentrating.  She indicated that the symptoms had 
not been effectively treated, and she had been living with the 
symptoms for the past decade.  She maintained that the CFS 
symptoms had a significant impact upon her life.  

On VA examination in July 2007, the Veteran described constant 
debilitating fatigue that did not wax and wane.  She answered in 
the affirmative regarding whether fatigue lasted for longer than 
24 hours after exercise.  The Veteran indicated that she rested 
in bed or on the sofa much of the time and that she suffered from 
generalized muscle aches, migratory joint pains, sleep 
disturbance, an inability to concentrate, forgetfulness, 
confusion, and headaches.  The foregoing manifestations of CFS 
were either frequent or constant.  The Veteran was not employed, 
and the examiner seemed to indicate that the Veteran was not 
employed due to her CFS.  Also, according to the examiner, the 
Veteran's CFS had a severe impact upon her ability to perform 
chores, shop, exercise, and to engage in sports, recreation, and 
travel.  There was mild impact upon feeding, bathing, dressing, 
toileting, and grooming.  The examiner assessed that the 
Veteran's debilitating fatigue was severe enough to reduce or 
impair her average daily activity below 50 percent of the 
Veteran's pre-illness activity level for over six months.  The 
Veteran was not receiving treatment for her CFS.  

Before January 16, 2007, the criteria for a 20 percent evaluation 
for CFS are not met, as no incapacitation is apparent before that 
date, and certainly, incapacitation of at least two weeks per 
year is not apparent.  The Board emphasizes that on VA 
examination in January 2005, the Veteran suggested that her 
symptoms were constant for a decade during which she managed, 
presumably, perform her active duty service obligations 
satisfactorily.  A disability picture consisting of nearly 
constant symptoms, a 20 percent reduction in activity level, and 
a minimum of two weeks of incapacitation a year would not have 
allowed the Veteran to continue her career in service.  For the 
reasons expressed immediately above, a 20 percent evaluation for 
the Veteran's CFS for the period before January 16, 2007 is 
denied.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

As of January 16, 2007, the Veteran's CFS symptoms meet the 
criteria established for a 100 percent evaluation.  While self 
care activities such as bathing and toileting are only mildly 
impaired, her symptoms are constant and debilitating.  In 
essence, indeed, the Veteran is bedridden as a result of her CFS 
and cannot engage in such everyday activities as performing 
chores and shopping.  In the aggregate, therefore, the criteria 
for a 100 percent evaluation for CFS are met.  Id.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In denying the claim for a higher rating for the period before 
January 16, 2007, the Board also has considered whether the 
Veteran is entitled to a greater level of compensation on an 
extra-schedular basis before that date.  With respect to the 
first prong of Thun, the evidence in this case does not show such 
an exceptional disability picture before January 16, 2007 that 
the available schedular evaluation for the service-connected CFS 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's CFS with the established criteria 
found in the rating schedule for CFS shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that before January 16, 2007 the Veteran 
required frequent hospitalizations for her service-connected CFS.  
Indeed, it does not appear from the record that she has been 
hospitalized at all for that disability.  Additionally, evidence 
of marked interference with employment before January 16, 2007 
due to the disability is not shown.  There is nothing in the 
record which suggests that CFS, before January 16, 2007, markedly 
impacted her ability to perform her job-related duties.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture before January 16, 2007.

In short, there is nothing in the record to indicate that before 
January 16, 2007 the service-connected CFS caused impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration for the period before January 16, 
2007 pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant an even more favorable 
decision.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (reasonable doubt to be resolved in veteran's favor).  In 
Gilbert, the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany, 9 Vet. App. at 519, citing Gilbert, 1 Vet. App. at 54.

Memory loss

At the outset, the Board is of the opinion that forgetfulness and 
memory loss are not synonymous.  Memory loss entails a complete 
inability to remember information, while forgetfulness suggests 
only a temporary lack of recall caused by inattention, lack of 
concentration, or distraction.  

There being no competent medical diagnosis of short-term memory 
loss, service connection for that claimed disorder must be 
denied.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  The 
Board reminds the Veteran that while she is certainly competent 
to provide evidence regarding her perceived symptoms, she is not 
shown to be competent to render medical diagnoses or opinions 
that require specialized knowledge and expertise.  As such, she 
is not competent to provide a diagnosis of memory loss that the 
Board can credit.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions); but see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  

The Board observes that the June 2005 VA mental disorders 
examination report contains a comprehensive discussion of the 
Veteran's memory pursuant to appropriate testing.  The examiner's 
extensive reporting and analysis indicates a problem distinct 
from short-term memory loss, namely, an information processing 
deficit that is surmountable with repetition and cuing.  Thus 
again, because short-term memory loss has not been diagnosed, 
service connection for that claimed disability is denied.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  It appears 
that the Veteran has interpreted her information processing 
problem, a probable learning disability, as short-term memory 
loss.  As detailed above, however, she can describe her symptoms, 
but she cannot render diagnoses upon which the Board may rely.  
Jandreau, supra; Espiritu, supra.  

In short, as there is no competent evidence of record reflecting 
a definitive diagnosis of short-term memory loss, the 
preponderance of the evidence is against the Veteran's claim, and 
the benefit of the doubt rule is inapplicable in such situations.  
Alemany, supra.  



Hives

The service treatment records reflect a complaint of hives in 
June 2004.  On VA examination in January 2005, the Veteran 
provided information regarding her health concerns, but she 
neglected to mention hives or any other disorder of the skin.  
The VA examiner, as apparent from the examination report, 
conducted a thorough physical examination but failed to remark on 
hives or any other skin abnormality.  

Records from Blanchfield US Army Community Hospital dated from 
November 2005 to May 2008 indicate no skin problems to include 
hives.  Indeed, the phrase "no skin lesions" appears regularly 
in those records.  One notation indicates expressly "skin 
normal."

The Board observes that the Veteran did not mention any skin 
abnormalities on July 2007 VA medical examination.  

Clearly, the post service medical evidence fails to demonstrate 
that the Veteran suffers from hives.  Thus, although the Veteran 
might well have had an episode of hives in June 2004, she does 
not seem to suffer from a chronic disability.  Indeed, there is 
no continuity of symptomatology following the single in-service 
episode of hives.  When, as here, the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  As stated, the record is devoid of evidence of 
continuity of symptomatology 

As the evidence stands, the Veteran does not seem to suffer from 
the disability that she claims, as such service connection for 
hives is denied.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.  

As there is no competent evidence of record reflecting a hives 
disability, the preponderance of the evidence is against the 
Veteran's claim, and the benefit of the doubt rule is 
inapplicable in such situations.  Alemany, supra.  

TDIU 

In VAOPGCPREC 6-99 (June 7, 1999), the VA General Counsel held 
that a claim for TDIU may not be considered when a schedular 100 
percent rating is already in effect.  No additional monetary 
benefit would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100 percent 
disabling under the Rating Schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  See Acosta v. 
Principi, 18 Vet. App. 53, 60 (1994) ("A veteran is eligible for 
a TDIU rating only where the schedular rating is less than 
total.").

As reflected hereinabove, the Board has assigned a 100 percent 
scheduler rating for the service-connected CFS, and the Veteran, 
therefore, is not eligible for TDIU.  Hence, the claim for a 
grant of TDIU must be dismissed as moot.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999); 
see also Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 
2001).

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case, the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in October 2006.  

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in June 2004, October 2006, and February 2007 that 
fully addressed all three notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical examination regarding the issue of hives 
was provided, but no examination is necessary, as there is no 
evidence of a current disability.  Id.; 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and 
medical records from Blanchfield US Army Community Hospital.  The 
record contains VA medical examination reports regarding the 
matters of CFS and short-term memory loss.  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for service-connected CFS 
is not warranted for the period before January 16, 2007; a 100 
percent evaluation for CFS is granted effective January 16, 2007 
subject to the law and regulations governing the payment of VA 
monetary benefits.

Entitlement to service connection for short-term memory loss is 
denied.

Entitlement to service connection for hives is denied.

The claim of entitlement to an award of TDIU is dismissed.


REMAND

For reasons that will become clear below, a remand is necessary 
with respect to the issues remaining on appeal.

Entitlement to an initial compensable evaluation for a service-
connected corn of the left little toe with a hammer toe deformity

Service connection for a corn of the left little toe with a 
hammer toe deformity was granted based on a review of the service 
treatment records.  That disability has not been comprehensively 
evaluated by VA, and since over half a decade has elapsed since 
the Veteran's separation from service, a VA orthopedic 
examination is necessary in order for the Board to ascertain the 
current severity of this service-connected disability.  Indeed, 
VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, 
a VA examination regarding the service-connected corn of the left 
little toe with a hammer toe deformity must be conducted as 
directed below.

Entitlement to an initial compensable evaluation for service-
connected restrictive lung disease (claimed as shortness of 
breath)

The service-connected restrictive lung disease (claimed as 
shortness of breath) has not been comprehensively evaluated in 
over five years.  In order for the Board to make an informed 
decision regarding the current severity of this service-connected 
disability, a current VA examination is necessary.  See Green, 
supra.  The pulmonary examination should be conducted as 
described below.  

Entitlement to service connection for migraine headaches 

Complaints of headaches are apparent both during and after 
service.  Headaches have also been characterized as a symptom of 
the Veteran's service-connected CFS.  A medical examination is 
necessary in order to determine whether the Veteran's headaches 
constitute a distinct disability or whether they are simply a 
manifestation of the service-connected CFS of another disability, 
whether service connected or not.  If headaches are found to 
constitute a distinct disability, the examiner should opine 
regarding whether they are at lease as likely as not related to 
service.  An examination designed to answer these questions 
should be conducted as indicated below.

Entitlement to service connection for a lower backache

The service treatment records reflect complaints related to the 
low back to include following a car accident in 1983.  The post-
service medical evidence reveals that the Veteran's service-
connected CFS entails both muscle aches and migratory joint 
pains.  Low back pain has been associated with urinary tract 
infections.  Thus, the Board required a medical opinion regarding 
whether the Veteran has a distinct low back disability or whether 
her low back pain is simply a symptom of the service-connected 
CFS or another disability, whether service connected or not.  If 
a distinct disability is found, the examiner should opine 
regarding whether it is at least as likely as not related to 
service.  As examination designed to answer these questions 
should be conducted as indicated below.

Entitlement to service connection for helicobacter pylori 
(claimed as ulcers)

A VA medical examination is necessary in order to determine 
whether the Veteran suffers from helicobacter pylori (claimed as 
ulcers).  If so, a medical examination is necessary in order to 
determine the etiology of that disability.  The examination 
should be conducted as described below.  On VA examination in 
January 2005, the examiner indicated that stomach ulcers were 
treated with antibiotics for H. pylori and that the Veteran did 
not have any additional problems after the conclusion of 
treatment.  It is unclear, however, whether the Veteran currently 
suffers from ulcers or any other disorder related to helicobacter 
pylori especially since the January 2005 examination report was 
based entirely on information acquired from the Veteran.  If she 
is found to have ulcers or any disorder related to helicobacter 
pylori the examiner should opine whether it is at least as likely 
as not related to service.  The examination should be conducted 
as directed below.  

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Schedule a VA orthopedic examination to 
determine the current severity of the 
Veteran's service-connected corn of the left 
little toe with a hammer toe deformity.  All 
symptoms and manifestations should be listed 
in detail, and the severity of each symptom 
should be described.  The examiner should 
determine whether the range of motion of the 
left little toe is limited and, if so, the 
examiner should identify the degree of 
limitation.  The examiner should identify any 
objective evidence of pain or functional loss 
due to pain associated with the service-
connected disability.  The examiner should be 
requested to provide an opinion as to the 
extent that left little toe pain limits the 
Veteran's functional ability.  The examiner 
should also be requested to determine 
whether, and to what extent, the left little 
toe exhibits weakened movement, excess 
fatigability, or incoordination.  The 
examiner should assess the impact, if any, of 
the service-connected disability upon the 
Veteran's ability to maintain employment.  A 
rationale for all conclusions must be 
provided.  Pertinent records in the claims 
folder must be review in conjunction with the 
examination, and the examination report 
should indicate whether such a review took 
place.  

2.  Schedule a VA pulmonary examination to 
determine the current severity of the 
Veteran's service-connected restrictive lung 
disease (claimed as shortness of breath).  
All symptoms and manifestations should be 
described in detail, and the severity of each 
should be described.  Of course pulmonary 
function tests should be performed, and any 
other necessary diagnostic procedure should 
be accomplished.  The examiner should assess 
the impact, if any, of the service-connected 
disability upon the Veteran's ability to 
maintain employment.  A rationale for all 
conclusions must be provided.  Pertinent 
records in the claims folder must be review 
in conjunction with the examination, and the 
examination report should indicate whether 
such a review took place.  

3.  Schedule a VA medical examination in 
connection with the Veteran's claim of 
entitlement to service connection for 
headaches.  The examiner is asked to opine 
regarding whether the complained of headaches 
are a distinct disability or whether they are 
merely a symptom of CFS or other disability.  
If headaches constitute a separate 
disability, the examiner should opine 
regarding whether headaches are at least as 
likely as not (50 percent or greater 
likelihood) related to service.  A rationale 
for all conclusions must be provided.  
Pertinent records in the claims folder must 
be review in conjunction with the 
examination, and the examination report 
should indicate whether such a review took 
place.  

4.  Schedule a VA medical examination to 
determine whether the complained of low back 
problems constitute a separate and distinct 
disability or whether the low back problems 
are merely symptomatic of other disabilities, 
whether service connected or not.  If low 
back complaints are determined to constitute 
a discreet disability, the examiner should 
opine regarding whether they are at least as 
likely as not (50 percent or greater 
likelihood) related to service.  A rationale 
for all conclusions must be provided.  
Pertinent records in the claims folder must 
be review in conjunction with the 
examination, and the examination report 
should indicate whether such a review took 
place.  

5.  Schedule a VA medical examination to 
determine whether the Veteran suffers from 
ulcers or any other disorder related to 
helicobacter pylori.  If so, the examiner 
should opine whether such disability is at 
least as likely as not (50 percent or greater 
likelihood) related to service.  A rationale 
for all conclusions must be provided.  
Pertinent records in the claims folder must 
be review in conjunction with the 
examination, and the examination report 
should indicate whether such a review took 
place.

6.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit sought 
on appeal remains denied, the Veteran should 
be provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence, and the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


